DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 3, 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Response filed December 16, 2021 (hereafter the “12/16 Reply”) has been entered.
Claims 2, 4-11, 13, 16, 21, 25, 27-31, 37 and 38 remain pending, with Claims 28, 37 and 38 withdrawn from consideration as directed to non-elected inventions for reasons of record.  

Specification
The amendments to the disclosure (on pg 12, ¶0040; pg 16, ¶0053; pg 19, ¶0059; and pg 22, ¶0067) are acknowledged. 

Claim Interpretation
As previously indicated, “enriching the amplified adapter-fragment constructs” in Claim 2, part (b), subpart (iv), is interpreted as not encompassing removal of adapter dimers generally relative to “the amplified adapter-fragment constructs” in light of the definition of “enrich” on page 10 of the instant specification.  That definition as applied to Claim 2 means that “enriching” in subpart (iv) encompasses ‘enrichment’ based on “size (or nucleic acid length)” rather than on the nature of the “dsDNA”.  Stated differently, and because “enriching” in Claim 2 is limited to selection based upon size/length, adapter dimers that are “less than 150 bp in length” (and present in the mixture for “enriching”) would not be removed relative to “the amplified adapter-fragment constructs”.  
In summary, the act of “enriching” in Claim 2 is interpreted as encompassing selection based upon length (of “less than 150 bp in length”), without requiring enrichment relative to adapter dimers unless the dimers are 150 bp or more in length.  
Response to Applicant Arguments
In the 12/16 Reply, Applicant responds to the above with the following:

    PNG
    media_image1.png
    164
    480
    media_image1.png
    Greyscale


The arguments are not persuasive because Applicant’s reliance on “enriching the amplified adapter-fragment constructs” does not alter the reasonable interpretation that the “enriching” is only limited based upon the size of “less than 150 bp in length”.  Applicant’s view of that limit as “encompassing selection” does not alter the fact that it would be “selection” based upon the size of “less than 150 bp in length”, rather than selection to exclude adapter dimers as explained above.  
In light of the foregoing, the above claim interpretation is maintained.  

Claim Rejections - 35 USC § 112 – Withdrawn and Maintained
In light of amendments to Claim 7, the previous rejection thereof under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
This is a new matter rejection that has been previously presented and is maintained despite the amendment to the claim.
Amended Claim 11 recites 
“The method according to claim 2, wherein 
the dsDNA fragments in the test sample or the adapter-fragment constructs derived from the dsDNA fragments in the test sample 
are enriched for 
dsDNA fragments or adapter-fragment constructs derived from dsDNA fragments 
less than 150 bp in length using gel electrophoresis or size selection beads” (all emphasis added).  

Each of the emphasized instances of the conjunction “or” would be understood as meaning ‘in the alternative’.  Thus Claim 11 encompasses embodiments wherein only one, but not the other, of “the dsDNA fragments in the test sample” and “the adapter-fragment constructs derived from the dsDNA fragments in the test sample” as being “enriched” for lengths “less than 150 bp in length using gel electrophoresis or size selection beads”.  
The repetition of the lengths as being those of “dsDNA fragments or adapter-fragment constructs derived from dsDNA fragments” does not alter the above interpretation.  
A review of the instant application as filed found description (see pg 11, ¶0038) of a size selection step “before the library preparation (i.e., cfDNA input size selection” (which corresponds to the “dsDNA” fragments in step (a) of Claim 2 from which Claim 11 depends) as well as size selection “during the library preparation” (which corresponds to step (b) and the substeps therein of Claim 2) and “after library preparation” (which cannot correspond to step (b)(i) or earlier in Claim 2).  Similar descriptions are found in ¶¶0053 and 0072.  
Additionally, a review of instant Figure 2 shows step 215 of “[e]nriching [ ] for DNA fragments <150 bp in length” prior to step 220 of “[l]igating DNA adapters” (which corresponds to step (b)(i) of Claim 2).  Instant Figure 3 shows step 325 of “[e]nriching [ ] for adapter-fragment constructs <150 bp in length” after step 320 of “[a]mplifying adapter-fragment constructs” (which corresponds to step (b)(iii) of Claim 2).  It is noted that neither Claim 11 nor Figure 3, includes removal of residual dsDNA fragments prior to enriching “adapter-fragment constructs”.
Thus there is support for enriching “the dsDNA fragments in the test sample”, but not “the adapter-fragment constructs derived from the dsDNA fragments in the test sample”, for the lengths encompassed by Claim 11 (e.g. Figure 2).  But there is no support for enriching “the adapter-fragment constructs derived from the dsDNA fragments in the test sample”, without also enriching residual dsDNA fragments from the test sample, for the lengths encompassed by Claim 11.  
Additionally, it is noted that a skilled artisan would understand that any residual dsDNA fragments from the test sample resulting from incomplete ligation in step 315 of Figure 3 would be enriched along with “the adapter-fragment constructs derived from the dsDNA fragments in the test sample” during step 325 that uses “gel electrophoresis or size selection beads” as recited in Claim 11.  This is based on the inability of “gel electrophoresis or size selection beads” to discriminate between the dsDNA fragments and the adapter-fragment constructs.  
Thus, the instant application as filed provides no literal or descriptive support for a method comprising enrichment of “the dsDNA fragments in the test sample or the adapter-fragment constructs derived from the dsDNA fragments in the test sample” (emphasis added) as encompassed by Claim 11.
In the interest of advancing prosecution, and without obviating the need to address the instant rejection, Claim 11 has been interpreted as reciting 
--The method according to claim 2, wherein the dsDNA fragments in the test sample of (a), or the components in preparing an enriched sequencing library of (b)(i) to (b)(vi), are enriched for lengths less than 150 bp in length using gel electrophoresis or size selection beads--.  

The above is consisted with Applicant’s arguments addressed below and as best understood.  
Response to Applicant Arguments
In the 12/16 Reply, Applicant’s arguments in response to the above (see pg14-15) have been fully considered.  The arguments are not persuasive.  
Specifically, Applicant argues the following:

    PNG
    media_image2.png
    184
    471
    media_image2.png
    Greyscale


The arguments are not persuasive because as explained in the statement of rejection, Claim 11 encompasses embodiments comprising enriching the “adapter-fragment constructs” without enriching any dsDNA fragments of the test sample, and such embodiments are not adequately supported by the application as filed.  

Claim Rejections - 35 USC § 103 –Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 4-6, 10, 11, 13, 21, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Osteras et al. (US 2015/0275290 A1) in view of Patel (US 2015/0087535 A1), both as previously cited).  
This rejection has been previously presented.
As an initial matter, both cited documents are directed to the tagging, amplification, and sequencing of nucleic acids from plasma as a common field of endeavor.  
Additionally, and further to the interpretation of Claim 2 explained in the above Claims Interpretation section, Claim 2 is treated as comprising seven (7) steps as follows:  step (a) of “obtaining”; step (b)(i) of “ligating”; step (b)(ii) of “adding”; step (b)(iii) of “hybridizing” and “extending”; step (b)(iv) of “enriching”; step (b)(v) of “adding”; and step (b)(vi) of “hybridizing” and “extending”.  Moreover, it is noted that the “hybridizing” and “extending” in each of step (b)(iii), and of step (b)(vi) are interpreted as encompassing PCR based amplification such that the scope of the two steps includes a first and second PCR reaction meeting all the limitations of each respective step.  
Regarding Claims 2, 5, 10, 11, 21, and 25, Osteras et al. teach a method of preparing a sequencing dsDNA library from circulating free DNA comprising fetal DNA by 
“a) extracting cell-free DNA from a set of biological samples obtained from euploid pregnant women carrying a euploid fetus, and optionally also obtained from euploid pregnant women carrying an aneuploid fetus” (see e.g. pg 2, ¶¶0033-0034), which corresponds to step (a) in Claim 2 and to Claims 5 and 10;
“b) subjecting the samples of extracted cell-free DNA to a step of size selection, particularly to remove cell-free DNA molecules having a size greater than 200 bp” (see e.g. ¶0035), which corresponds to step (b) of Claim 2 and to Claim 11 because the population of molecules after removal of those 200 bp have a higher proportion of molecules less than 150 bp as compared to all other molecules present therewith;
“c) processing the size-selected extracted DNA samples obtained in step (b) for the preparation of a sequencing library, for example by end repair of the DNA molecules and ligation of sequencing adaptors, optionally followed by amplification of the adaptor-ligated fragments” (see e.g. ¶0036), which corresponds to step (b)(i) through (b)(iii), of Claim 2; 
“d) performing a massively parallel sequencing of DNA of each size-selected sample obtained in (c)” (see e.g. ¶0037), which corresponds to Claim 21; 
“mapping the sequences obtained in step (d) to the human genome for each sample” (see e.g. ¶¶0038-0040), which corresponds to Claim 25.  
Regarding Claims 6 and 10, Osteras et al. further teach use of plasma samples (see e.g. ¶0112 and Figure 1; ¶0174; ¶0181; ¶0193; ¶0221; Example 1, ¶¶0298-0309; and Example 3, ¶0326).  
Further regarding Claims 2 and 11, Osteras et al. teach “removal of cell-free DNA molecules having a size of more than 200 bp can be carried out by any technique known in the art. The use of magnetic beads is particularly preferred, for example AMPure XP® beads” (see ¶0211) and Example 3 teaches “Size-Selection of Cell-Free DNA” (see ¶¶0325-0333).  Additionally, they teach details regarding their “amplification” (see e.g. ¶0207) preceded by the ligating of “paired-end adaptors, such as those commercialised by Illumina, which allow PCR amplification” and addition of “PCR pre-mix” followed by “PCR P7-Index Primer (25 μM)” (see ¶¶0346-0360).  
Also regarding Claim 2, and Claim 13, Osteras et al. teach an alternative embodiment including selecting samples “based on the size distribution of the DNA molecules within said samples” (see e.g. ¶0145 within ¶¶0041-0051) and that “the DNA molecules in plasma maternal samples presents a smaller sized shoulder at about 133 to 143 bp (FIG. 1, right panel). This shoulder likely reflects fetal DNA, and can be used as an additional or alternative quality control criterion for selecting samples having an enriched fetal DNA fraction. Accordingly, step (iii) may also comprise selecting samples whose DNA size distribution reveals a peak [ ] between 133 and 143 bp” (see e.g. ¶0221).  An artisan of ordinary skill would understand this to teach and suggest a focus on DNA molecules of between 133 and 143 bp for use as “an additional or alternative quality control criterion” and/or for study of fetal DNA.  Moreover, Example 3 teaches “Size-Selection of Cell-Free DNA” (see ¶¶0325-0333).  
Osteras et al. do not teach step (b)(iv) of “enriching”; step (b)(v) of “adding”; and step (b)(vi) of “hybridizing” and “extending” in Claim 2.  They also do not teach the primer lengths of less than 50 nucleotides in part (b)(ii) and greater than 50 nucleotides in part (b)(v) of Claim 2.
Patel teaches tagging DNA extracted from plasma via a “Round 1 PCR” and a “Round 2 PCR” (with at least one nested primer) followed by subsequent sequencing (see e.g. Figure 1; and pgs 36-39, Example 3).  A review of Figure 1 shows that at least the first two representations of template DNAs (above each of the first two large downward arrows) correspond to the adapter-fragment constructs of instant Claim 2 as well as the adapter ligated DNAs of Osteras et al.  This correspondence includes the “Mutation-prone regions” of the first template DNA (in Figure 1) being equivalent to the cfDNAs of Osteras et al. (as well as the “dsDNA fragments” in instant Claims 2 and 5) while the two ends have “specific” sequences for hybridization to primers, which correspond to adaptor sequences ligated as taught by Osteras et al. (and as present in instant Claim 2).  Based on the above, the “Round 1 PCR” in Figure 1 corresponds to steps (b)(ii) and (b)(iii) of “adding” and “hybridizing” and “extending” in Claim 2; and the “Round 2 PCR” corresponds to step (b)(v) of “adding” and step (b)(vi) of “hybridizing” and “extending” in Claim 2.  
Furthermore, Patel teach the use of “[p]rimers used in first and second rounds of PCR ranging from 23 to 29 nucleotides for Round 1 and from 33 to 34 nucleotides for Round 2 (see pgs 12-13, Table 1).  They further teach oligonucleotides for adding barcode sequences to their primers with multiple barcodes of 20 nucleotides (see pgs 13-14, Table 2).  Therefore, the addition of a single barcode sequence to a Round 2 primer would result in a length greater than 50 nucleotides, with even longer lengths possible with multiple barcodes.  
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Osteras et al. to include a second (PCR) amplification step as taught by Patel (instead of limiting the method by “selecting samples whose DNA size distribution reveals a peak [ ] between 133 and 143 bp”) with the reasonable expectation of successfully improving the method by including the ability to introduce primer (or adaptor) sequences for amplification of DNA fragments with sizes between 133 and 143 as desired without surprising or unexpected results.  It would be further prima facie obvious to include lengths similar to those of 23-29 nucleotides for the first amplification reaction (in a manner like that of Patel) and a length over 50 nucleotides to include at least one barcode (in a manner like that of Patel) without surprising or unexpected results.  
In the interest of clarity, the resulting obvious method would include the obtaining of dsDNA fragments with size selection of 200 and below followed by ligating of adapters and amplification, which correspond to Claim 2 (parts (a) through (b)(iii)) and Claim 5, all as taught by Osteras et al., with a selection for adapter-ligated dsDNA fragments “between 133 and 143 bp”, which corresponds to Claim 2 part (b)(iv), via a “Round 2 PCR” of Patel.  
An additional rationale for the modification is provided by the skilled person’s recognition of the change as simple combining of prior art elements from compatible methods (i.e. of Osteras et al. and of Patel.) to yield predictable results.  With respect to primer lengths, additional motivation for the modification is provided by the skilled person’s recognition of the change as simple substitution of one known element (i.e. primer length) for another to obtain predictable results; and as choosing from a finite number of practical primer lengths as identified, predictable solutions, with a reasonable expectation of success.  
Furthermore, and regarding Claim 4, Osteras et al. do not teach starting with ssRNA from a test sample and converting it to dsDNA fragments with reverse transcriptase and DNA polymerase activities as presented in Claim 4.  
Patel teaches RNA as their starting “template nucleic acids” (see e.g. pg 1, ¶0005; and pg 3, ¶0026) as well as the use of reverse transcriptase to generate “double-stranded” cDNA (see e.g. pg 4, ¶¶0029-0034 and 0037, esp. ¶0030).  
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to further modify (in addition to the changes described above) the method of Osteras et al. and Patel (as explained above) to start with ds copies of cDNA reverse transcribed from RNA as taught by Patel with the reasonable expectation of successfully expanding the method for use with a broader range of initial target nucleic acids without surprising or unexpected results.  Additional motivation for the modification is provided by the skilled person’s recognition of the change as simple combining of prior art elements of compatible methods (i.e. of Osteras et al. and of Patel.) to yield predictable results; and simple substitution of one known element (cDNA nucleic acids of Patel) for another (cfDNA of Osteras et al.) to obtain predictable results.  

Claims 8, 9, 27 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Osteras et al. and Patel as applied to Claims 2, 4-6, 10, 11, 13, 21, and 25 above and further in view of Mortimer et al. (US 2019/0085406 A1) and Mouliere et al. (Molecular Oncology, Volume 8, Issue 5, July 2014, pages 927-941; cited in IDS filed 2/22/2019; hereafter Mouliere 2014), both as previously cited.  
This rejection has been previously presented.
As an initial matter, all four cited documents are directed to the tagging, amplification, and sequencing of nucleic acids from plasma as a common field of endeavor, while Osteras et al., Mortimer et al. and Mouliere 2014 are all directed to the tagging, amplification, and sequencing of cell-free nucleic acids (cfDNAs) from plasma as a common field of endeavor.  
The teachings of Osteras et al. and Patel have been described above. 
They do not teach cfDNA samples from a patient suspected of having cancer or from cancer cells (as presented in Claims 8 and 9) or using sequence reads from amplified cfDNAs for cancer classification (as presented in Claim 27) or for determining cancer type, such as colorectal carcinoma (as presented in Claims 29-31).  
Mortimer et al. teach using samples of cfDNA from a subject that does not detectably exhibit a cancer, capturing cfDNAs therefrom, and using sequencing data from the cfDNAs to detect the presence of a tumor marker, including a marker of colorectal cancer (see e.g. ¶¶0005-0007), which correspond to Claims 8, 9, and 27.  They further teach classifying type of cancer, including “colorectal cancer” (see ¶0236), which corresponds to Claims 27 and 29, including colorectal adenocarcinoma (see ¶0084 and Figure 12; and ¶0292).  
Mouliere 2014 teach “more than 80% of ccfDNA fragments in CRC [colorectal cancer] plasma are below 145 bp” (see abstract).  
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Osteras et al. and Patel (as explained above) to start with cfDNAs from suspected CRC patients as taught by Mortimer et al., and use the second PCR to amplify fragments below 145 (instead of the fetal DNAs of Osteras et al.) in light of Mouliere 2014, with the reasonable expectation of successfully expanding the method to include uses in cancer classification of at least colorectal adenocarcinoma without surprising or unexpected results.  
Additional rationales for the modification are provided by the skilled person’s recognition of the change as simple combining of prior art elements of compatible methods (i.e. of Osteras et al., Patel, and Mortimer et al.) to yield predictable results; and as simple substitution of one known element (cfDNAs of Mortimer et al.) for another (cfDNA of Osteras et al.) to obtain predictable results.  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Osteras et al. and Patel as applied to Claims 2, 4-6, 10, 11, 13, 21, and 25 above and further in view of Mouliere et al. ( “High Fragmentation Characterizes Tumour-Derived Circulating DNA.” PLoS ONE 6(9): e23418; pages 1-10; doi:10.1371/journal.pone.0023418; hereafter Mouliere 2011) as previously cited.   
This rejection has been previously presented.
As an initial matter, all three cited documents are directed to the tagging, amplification, and sequencing of nucleic acids from plasma as a common field of endeavor, while Osteras et al. and Mouliere 2011 are all directed to the tagging, amplification, and sequencing of cell-free (or circulating) nucleic acids (cfDNAs) from plasma as a common field of endeavor.  
The teachings of Osteras et al. and Patel have been described above.  The teachings of Osteras et al. regarding selecting samples “based on the size distribution of the DNA molecules within said samples” and “selecting samples whose DNA size distribution reveals a peak [ ] between 133 and 143 bp” are re-emphasized.  
Osteras et al. and Patel do not teach dsDNA fragments “having a length that ranges from 60 bp to 140 bp” as encompassed by Claim 16.  
Mouliere 2011 teach that tumor-derived circulating DNA (ctDNA) can be extracted from plasma and analyzed by Q-PCR and that the ctDNA size range of 60-100 bp corresponds to more than 3/4 of the amount that is 60 to 150 bp in size (see pg 5, Figure 3 (D), left half).  
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Osteras et al. and Patel (as explained above) to start with ctDNAs from suspected cancer patients as taught by Mouliere 2011, and use the second PCR to amplify fragments of a subrange from 60 bp to any of 133 to 143 bp in light of Mouliere 2011. with the reasonable expectation of successfully focusing the method for uses in analyzing tumor-derived circulating DNAs while improving signal without surprising or unexpected results. 
Additional rationales for the modification are provided by the skilled person’s recognition of the change as simple combining of prior art elements of compatible methods (i.e. of Osteras et al., Patel, and Mouliere 2011) to yield predictable results; and as simple substitution of one known element (size range lower limit of Mouliere 2011) for another (no lower size limit of Osteras et al.) to obtain predictable results.  

Response to Applicant Arguments
Applicant’s arguments in the 12/16 Reply (see pgs 15-19) have been fully considered with the totality of the record.  The arguments are not persuasive.
Regarding the first prior art rejection above, Applicant first argues the following (see pg 16, 1st ¶):
“Osteras does not teach recited step (b)(iv) for enriching the amplified adapter-fragment constructs for adapter-fragment constructs derived from dsDNA fragments less than 150 bp in length to generate an enriched sample comprising enriched adapter-fragment constructs. In fact, Osteras teaches removal of cfDNA molecules having a size greater than 200 bp. And while Osteras notes that the DNA molecules in maternal plasma samples present a smaller sized shoulder at about 133 to 143 bp, and that this shoulder likely reflects fetal DNA and can be used as an additional or alternative “quality control” criterion for selecting samples having an enriched fetal DNA fraction, Osteras clearly does not teach a method that involves enriching for DNA molecules in this size range” (all emphasis in the original).  

Applicant’s first statement regarding Osteras et al. not teaching recited step (b)(iv) of Claim 2is not persuasive because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As explained in the first rejection above, the step (b)(iv) limitation is met by a combination of Osteras et al. and Patel.  
Applicant’s second point of emphasis on removal of cfDNA molecules having a size greater than 200 bp is also not persuasive because the removal enriches the remaining population for molecules that are 200 bp or shorter in length.  This in turn enriches that population for molecules that are less than 150 bp in length relative to all remaining molecules of the population, which corresponds to Claim 11 as explained in the first rejection above. 
And Applicant’s third point of Osteras et al. “does not teach a method that involves enriching for DNA molecules in this size range” (of about 133 to 143 bp) is not persuasive because it is contradicted by Osteras et al. explicit teaching that that size range may be 
“used as an additional or alternative quality control criterion for selecting samples having an enriched fetal DNA fraction. Accordingly, step (iii) may also comprise selecting samples whose DNA size distribution reveals a peak or shoulder between 133 and 143 bp.” (emphasis added; see ¶0221).  

Applicant next argues as follows:
“Osteras focuses on 200 bp as the size range cut off so that DNA molecules in the range of 133 to 143 bp remain included in the sample. In alternative embodiments, Osteras teaches generating an enriched sample wherein at least 90% by weight of the DNA molecules in the sample have a size ranging from 156 to 176 bp. E.g., Osteras, paragraph [0052].
This approach is clearly contrary to the teachings of the instant application, wherein the Applicant has discovered that library preparation with biased size selection toward shorter fragments (i.e., those less than 150 bp) can provide more informative fragments for analysis and/or reduce sequencing requirements in disease assessment from cell-free nucleic acid samples. Notably, Osteras is focused on isolating fetal DNA from a sample of maternal plasma. There is no mention in Osteras of the fact that shorter fragments are more informative, or can reduce sequencing requirements in disease assessment from cell-free nucleic acid samples” (see pg 16, 1st and 2nd ¶¶). 

Applicant’s emphasis on “alternative embodiments [ ] wherein at least 90% by weight of the DNA molecules in the sample have a size ranging from 156 to 176 bp” is not persuasive because the totality of Osteras et al.’s teachings include embodiment other than those emphasized by Applicant.  The other embodiments include those comprising samples selected for DNA sizes between 133 and 143 bp as noted above.
And Applicant’s emphasis on “the teachings of the instant application” are not persuasive because the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  So while Osteras et al. may not disclose Applicant’s “more informative” or “reduce sequencing requirements in disease assessment” reasons for “library preparation with biased size selection”, those reasons are necessarily present in the combination of Osteras et al.’s teachings and the other cited art which renders obvious the method as claimed.  
Applicant further argues that “Patel is cited solely for teaching tagging of DNA extracted from plasma via multiple rounds of PCR and subsequent sequencing, and the use of primers having a length in the range of 23 to 29 and 33-34 nucleotides, Patel fails to make up for the deficiencies of Osteras” (italics in the original; see pg 17, 1st ¶).  This argument is not persuasive because it ignores what an artisan having ordinary skill would understand from the teachings of Patel, namely the ability to initially amplify target DNA sequences with a first round of PCR (to produce first amplicons), and then selectively amplify a subset of those initially amplified sequences with a second round of PCR to produce amplicons with the selected sequences.  Taken with Osteras et al. and as explained in the first rejection above, that artisan would readily recognize the correspondence of those teachings to Patel’s first round of PCR, and would further recognize the ability to include a second round of PCR to selectively amplify (and so enrich) a subset of DNA sequences of sizes between 133 and 143 bp.  
Applicant next argues that “the obviousness rejection utilizes hindsight to construct a recognition of the problem being solved, rather than recognizing the solution being presented” followed by asserting a requirement for demonstration “that the problem was known in the art or that the asserted formulation of the problem was derived directly from the prior art, rather than the challenged claims, and that defining the problem in terms of its solution reveals improper hindsight” (see pg 17, 2nd and 3rd ¶¶) with citation to Insite Vision. This is not persuasive because 
“The courts have made clear that the teaching, suggestion, or motivation test is flexible and an explicit suggestion to combine the prior art is not necessary. The motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved” (see DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1366, 80 USPQ2d 1641, 1649 (Fed. Cir. 2006) and MPEP 2143 I. G.).  

Stated differently, Applicant’s assertion of recognizing the problem to be solved as a necessary requirement to support obviousness is in error.  As further stated in DyStar Textilfarben GmbH, 
"[A]n implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal-and even common-sensical-we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves. In such situations, the proper question is whether the ordinary artisan possesses knowledge and skills rendering him capable of combining the prior art references." Id. at 1368, 80 USPQ2d at 1651; see also MPEP 2143 I. G.

In light of the above, Applicant’s further argument “that it is not sufficient to rely solely on interrelated teachings of cited references” and that “the problem to be solved must be gleaned from something other than Applicant’s own specification” (see pg 17, 4th ¶) is not persuasive because they rely upon assertion of standards that are not required.  
And treating Applicant’s arguments of hindsight reconstruction as a whole, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the instant case, Applicant has provided no evidence that the above rejections include knowledge gleaned only from Applicant's disclosure.  

Regarding the second prior art rejection above, Applicant argues that the additional cited art “fail to make up for” alleged deficiencies of Osteras et al. and Patel (see pg 18).  This is not persuasive because the alleged deficiencies have been addressed above.  And to the extent that the argument is directed to the combination of the cited art as failing to teach all elements of Claims 8, 9, 27 and 29-31, the argument is not persuasive because the rejection is supported by motivation to arrive at the claimed methods to expand the method (of Osteras et al. and Patel) to include uses in cancer classification of at least colorectal adenocarcinoma, thereby increasing the range of applications to which the method may be applied.  

Regarding the third prior art rejection above, Applicant argues that Mouliere 2011 “fails to make up for” alleged deficiencies of Osteras et al. and Patel (see pgs 18-19).  This is not persuasive because the alleged deficiencies have been addressed above.  And to the extent that the argument is directed to the combination of the cited art as failing to teach all elements of Claim 16, the argument is not persuasive because the rejection is supported by motivation to arrive at the claimed method by focusing the method (of Osteras et al. and Patel) for uses in analyzing tumor-derived circulating DNAs while improving signal.  
Applicant further argues that the reliance on Mouliere 2011 “without considering the overall teachings of the cited art in combination, is clearly indicative of an inappropriate ‘hindsight reconstruction’ approach to prosecution”.  This is not persuasive for the reasons explained above based on In re McLaughlin.
In light of the foregoing, Applicant’s arguments are not persuasive, and the rejections are maintained.  

Double Patenting – Withdrawn and New
In light of the issuance of copending Application No. 15/942,214 as U.S. Patent 11,274,344, the previous provisional rejection of Claim 2, and dependent Claims 4-6, 10, 11, 13, 21, and 25, on the ground of nonstatutory double patenting as being unpatentable over claim 1 (as filed 8/27/2021) of copending Application No. 15/942,214 in light of Osteras et al. and Patel (as cited above) has been withdrawn.  

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 2, and dependent Claims 4-6, 10, 11, 13, 21, and 25, are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,274,344 in view of Osteras et al. and Patel (as cited above).  
Although the claims at issue are not identical, they are not patentably distinct from each other because the differences between the instant Claims and the patented claim are inconsequential as shown in the following table, which shows the similarities and differences between instant (independent) Claim 2 and patented claim 1 (with underlining to emphasis similarities), and the determination that follows:  

Row
Claim 2
Comparison 

Patented claim 1
1
A method for preparing an enriched sequencing library, the method
comprising:

Patentably indistinct wording because part (a) of instant Claim 2 recites “a test sample comprising a plurality of double-stranded deoxyribonucleic acid (dsDNA) fragments” (see Row 2 below).  
 
A method for preparing a sequencing library from a test sample comprising a plurality of double-strand DNA fragments, the method comprising the steps: 

2
(a) obtaining a test sample comprising a plurality of double-stranded deoxyribonucleic acid (dsDNA) fragments;


Patentably indistinct wording because “forward” and “reverse strand” in patented claim 1 is necessarily present in dsDNA.  

(a) obtaining a test sample comprising a plurality of double-stranded (dsDNA) fragments, wherein the dsDNA fragments each comprise a forward strand and a reverse strand; 
 
3
(b) preparing an enriched sequencing library from the test sample, wherein preparing the sequencing library comprises:


























(i) ligating double-stranded DNA adapters to both ends of the dsDNA
fragments to generate a plurality of adapter-fragment constructs;

(ii) adding a first set of primers to the adapter-fragment constructs, wherein the first set of primers comprise single-stranded oligonucleotide less than 50 nucleotides in length;

(iii) hybridizing the first set of primers to the adapter-fragment constructs and extending the first set of primers in a first nucleic acid extension reaction using a polymerase to generate a plurality of amplified adapter-fragment constructs;
 






Broader scope of “adapters” in part (b) of instant Claim 2 compared to patented claim 1 is addressed below following this table.


























Patentably indistinct wording.







The feature of “a first set of primers” in instant Claim 2 is patentably indistinct from part (d) of patented claim 1 because “amplifying” therein encompasses the use of the “primers” in instant Claim 2.


Patentably indistinct wording because Claim 2 comprises an “extension reaction” and so encompasses the “amplifying” in patented claim 1.

(b) contacting the test sample with a plurality of dsDNA adapters, wherein the dsDNA adapters comprise a single stranded 3’ T base overhang, wherein the single stranded 3’ T base overhang, or one or more bases located immediately upstream of the single stranded 3’ T base overhang, has a melting temperature that is higher than a melting temperature of a non-modified DNA base, wherein the single stranded 3’ T base overhang, or the one or more bases located immediately upstream of the single stranded 3’ T base overhang, are selected from the group consisting of:  bridged nucleic acid (BNA) bases, super T (5-hydroxybutynl-2'-deoxyuridine), C-5 propynyl-U, or any combination thereof;

(c) ligating the dsDNA adapters to the dsDNA fragments to create a plurality of dsDNA adapter-fragment constructs; and


(d) amplifying the dsDNA adapter-fragment constructs


4
(iv) enriching the amplified adapter-fragment constructs for adapter fragment constructs derived from dsDNA fragments less than 150 bp in length to generate an enriched sample comprising enriched adapter-fragment constructs;
(v) adding a second set of primers to the enriched sample, wherein the second set of primers comprise single-stranded oligonucleotide greater than 50 nucleotides in length; and
(vi) hybridizing the second set of primers to the enriched adapter fragment constructs and extending the second set of primers in a second nucleic acid extension reaction using a polymerase to generate a sequencing library.

Parts (b)(iv) through (vi) of instant Claim 2, which are absent from patented claim 1, are discussed below in view of Patel (as cited above).




























to generate the enriched sequencing library.



The features of patented claim 1 have been presented above, along with the correspondence of each feature in the patented claim to a feature of instant Claim 2, where the adapters in part (b) of the patented claim are within the scope of the adapters in instant Claim 2 (i.e. Claim 2 encompasses a genus of adapters that includes the species of adapters in the patented clam).  
Patented claim 1 does not teach part (b)(iv) through (b)(vi) of instant Claim 2.
The teachings of Osteras et al. and Patel have been described above with respect to instant Claim 2.  To reiterate, Osteras et al. teach “selecting samples having an enriched fetal DNA fraction. Accordingly, step (iii) may also comprise selecting samples whose DNA size distribution reveals a peak [ ] between 133 and 143 bp” (see e.g. ¶0221), which corresponds to part (b)(iv) as absent from patented claim 1.  Additionally, Patel teach a “Round 1 PCR”, corresponding to part (d) of patented claim 1, and a “Round 2 PCR”, corresponding to parts (v) and (vi) as absent from patented claim 1, and use of “[p]rimers used in first and second rounds of PCR ranging from 23 to 29 nucleotides for Round 1 and from 33 to 34 nucleotides for Round 2 (see pgs 12-13, Table 1), with adding barcode sequences to their primers with multiple barcodes of 20 nucleotides (see pgs 13-14, Table 2) such that addition of a single barcode sequence to a Round 2 primer would result in a length greater than 50 nucleotides (which corresponds to part (v) as absent from patented claim 1).  
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of patented claim 1 to include the features of part (b)(iv) through (b)(vi), in light of Osteras et al. and Patel, with the reasonable expectation of successfully expanding use of the patented method to “samples having an enriched fetal DNA fraction” as taught by Osteras et al., without surprising or unexpected results.  It would be further obvious to include lengths similar to those of 23-29 nucleotides for the “Round 2” amplification reaction (in a manner like that of Patel) and a length over 50 nucleotides to include at least one barcode (in a manner like that of Patel) without surprising or unexpected results.  
And in the interest of clarity, the method rendered obvious by patented claim 1 in view of Osteras et al. and Patel would include the modified adapters of patented claim 1, and the method rendered obvious is fully within the scope of instant Claim 2, and is thus patentably indistinct therefrom (i.e. the obvious method anticipates instant Claim 2).  
Regarding dependent Claims 4-6, 10, 11, 13, 21, and 25, they (and instant Claim 2) were rejected as obvious over Osteras et al. and Patel as described above in their rejection under 35 U.S.C. 103.  And for those same reasons, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of patented claim 1 to include the features of dependent Claims 4-6, 10, 11, 13, 21, and 25 without surprising or unexpected results.  
In light of the foregoing, instant Claims 2, 4-6, 10, 11, 13, 21, and 25 are unpatentable over patented claim 1 in light of Osteras et al. and Patel.  

Response to Applicant Arguments
Applicant’s arguments in the 12/16 Reply (see pgs 12 and 19-20) have been fully considered with the totality of the record and to the extent they apply to the above rejection.  The arguments are not persuasive.
Applicant argues that the patented claim includes “use of a nucleotide based selected from the group consisting of: locked nucleic acid (LNA) bases, bridged nucleic acid (BNA) bases, super T (5-hydroxybutynl-2′-deoxyuridine), C-5 propynyl-U, or any combination thereof” (see pg 19, last ¶) and that the rejected claims of the instant application “do not recite this element, and are therefore patentably distinct”.  This is not persuasive because the patent claim, in light of the prior art applied above, renders obvious a method, with a nucleotide as quoted above, that is encompassed by the rejected claims.  Stated differently, the method that is obvious in light of patented claim 1 and the cited references anticipates instant Claims 2, 4-6, 10, 11, 13, 21, and 25.  Thus patented claim 1 in light of the cited art is patentably indistinct from Claims 2, 4-6, 10, 11, 13, 21, and 25.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






kl

/AARON A PRIEST/Primary Examiner, Art Unit 1637